Title: To James Madison from Daniel Carroll Brent, 22 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir,
Was: Aug: 22: 1807.

I forward to you herewith a letter from the Collector of the Customs at Norfolk, and one from Gen: Smith.
I have written a few lines to both these Gentlemen, acknowledging the Receipt of their letters.  I also referred Colo: Newton to the Senior officer of the Militia at Norfolk, to whom the Governor of Virga. has probably communicated, in orders, the Rules of Intercourse with British vessels of War, prescribed by the President, for a Perusal of these Rules; and I informed Gen: Smith that I had looked thro’ the joint & separate files of Messrs. Monroe & Pinkney’s Communications to the Office, as I have done, without being fortunate enough to meet with the American Intercourse Bill, to which he refers.
I did not like, trusting to my Recollection, to attempt a detail of the Rules of Intercourse, for Colo: Newton; and Genl. Dearborn did not leave in his office,that can be found, the Copy sent to him by the President, or a Transcript of it.
I wrote to Colo: Newton on the 7 & 12th Inst, as I have already intimated to you.  My letters were on their way, or had miscarried altogether, when this one from him was written.  The substance of both is repeated in that which I have written to him to day.  I have the Honor to be, Dr. Sir, with perfect Respect, Your Obed: & faithful Servt.

Danl. Brent.

